277 S.C. 102 (1981)
282 S.E.2d 861
E.G. ROBINSON, Jr., Appellant,
v.
Marie W. ROBINSON, Respondent.
21574
Supreme Court of South Carolina.
September 28, 1981.
*103 James M. Connor, of Connor, Connor & Shuler, Kingstree, and J. Edward Holler, of Holler & Gregory, Columbia, for appellant.
William E. Jenkinson and William E. Jenkinson, III, Jenkinson & Jenkinson, Kingstree, for respondent.
September 28, 1981.
Per Curiam:
This is an appeal from a family court order awarding respondent (wife) fees of $4,414.00. Appellant (husband) argues and we agree that the fees charged are excessive.
Generally, the factors properly considered in awarding attorneys fees are the nature, extent, and difficulty of the services rendered; the time necessarily devoted to the case; professional standing of counsel; the contingency of the compensation; and the beneficial results accomplished. Nienow v. Nienow, 268 S.C. 161, 232 S.E. (2d) 504 (1977).
Here there is no question that the divorce was uncontested and granted on the grounds of separation for one year. The parties agree the couple was married for only a short time; there were no children born of the marriage; and neither party was at fault in the divorce. The only issue was the amount of support to be awarded to the wife, which was a lump sum amount of $50,000.
Based on these facts we find the trial court abused its discretion in setting the amount of fees awarded, as they are obviously excessive. Accordingly, the $4,414.00 is reduced to $2,500.